                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       SOUTHERN DIVISION
                                      Case No. 7:20-cv-00061-M

     DENNIS T. SHEPARD,                                 )
                                                        )
                                       Plaintiff,       )
                                                        )
     V.                                                 )                    ORDER
                                                        )
     ANDREW SAUL, COMMISSIONER OF                       )
     SOCIAL SECURITY,                                   )
                                                        )
                                       Defendant.       )

          This matter comes before the court on Defendant' s motion seeking an order reversing its decision

regarding Plaintiffs Social Security claims and remanding this case pursuant to sentence four of 42 U.S .C.

§ 405(g) for "further administrative action[,]" which Defendant filed on February 1, 2021. [DE-24] Within

his motion, Defendant notes that Plaintiff consents to the remand. [DE-24]

          Because the parties agree that additional administrative proceedings are required, Defendant's

motion is GRANTED.         Defendant's decision regarding Plaintiffs claims is REVERSED, the case is

REMANDED to Defendant for additional proceedings, and all other motions pending on the docket are

DISMISSED AS MOOT.



          SO ORDERED this the        fft:-          day of   ~                             , 2021.




                                                                 r;lvL~.J [ M~ I
                                                             RICHARD E. MYERS II
                                                             CHIEF UNITED STATES DISTRICT JUDGE

                                                             1



                  Case 7:20-cv-00061-M Document 25 Filed 02/05/21 Page 1 of 1
